Citation Nr: 1342753	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012; a transcript of the hearing is associated with the claims file.

The Board remanded this issue in July 2012 for additional development.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDING OF FACT

Throughout the period of the claim, the Veteran's thoracolumbar spine strain has been manifested by limitation of motion; it has not resulted in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for thoracolumbar spine strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in December 2008, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Veteran was provided an opportunity to testify before the Board.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.  

Historically, the Veteran was treated for low back pain during service, due to loading cargo onto a ship.  In an August 2005 rating decision, the RO granted service connection for a thoracolumbar spine strain; a 10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective August 1, 2005, the day following the Veteran's separation from active service.  

The Veteran submitted the instant claim for an increased rating in November 2008.  

A June 2008 VA outpatient treatment record notes the Veteran's report of low back pain.  An August 2008 VA record notes an assessment of a back ache.

The report of an August 2008 VA X-ray examination of the thoracolumbar spine notes an impression of partial sacralization of the L5 vertebral body with disc space narrowing at L5-S1, which could be associated with disc derangement.  

An October 2008 private record notes the Veteran's complaint of thoracolumbar spine pain; the assessment was chronic low back pain.  

The report of a December 2008 private magnetic resonance imaging (MRI) of the thoracolumbar spine notes mild straightening of the normal lumbar lordosis; normal stature, alignment, and signal intensity of the lumbar vertebrae and intervertebral discs; normal conus and nerve rootlets; no disc herniation, canal stenosis, or significant neural foraminal narrowing; and unremarkable paravertebral soft tissues.  The impression was straightening of the normal lumbar lordosis; otherwise an unremarkable examination.  

A January 2009 private record notes the Veteran's report of a history of back pain for the past five or six years, as well as numbness and tingling of the right foot for the past two to three weeks.  

A February 2009 VA examination report notes that the Veteran reported that he experienced decreased range of motion, stiffness, spasms, and low back pain on a daily basis.  He further reported that he experienced tingling down the back of his right leg three to five times per week.  He stated that he took prescribed medication for his pain, namely, Mobic.  He denied a history of hospitalization, surgery, and trauma.  He reported a history of urinary frequency and urgency; however, such symptoms were noted as unrelated to the service-connected thoracolumbar spine disability.  He denied flare-ups and incapacitating episodes.  

Examination revealed normal posture and gait.  Ranges of motion testing of the thoracolumbar spine revealed forward flexion to 70 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees.  There was objective evidence of pain on forward flexion beginning at 60 degrees to 70 degrees.  There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  There was no evidence of lumbar flattening, lumbar lordosis, reverse lordosis, kyphosis, or ankylosis.  There was no evidence of guarding, tenderness, or weakness.  There was evidence of scoliosis.  There was evidence of spasm, but no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no evidence of muscle atrophy.  Muscle tone was normal.  Sensory examination of the lower extremities was normal.  Reflexes in the lower extremities were normal.  Upon review of the "medical records," the examiner diagnosed thoracolumbar spine strain.  The examiner further noted that such diagnosis had significant effects on the Veteran's occupation as a mail handler; specifically, that the Veteran experienced pain.  The effect of the diagnosis on the Veteran's usual daily activities, to include chores and exercise, was noted as moderate. 

A January 2011 private record notes the Veteran's report of chronic lower back pain.  

At the January 2012 hearing before the undersigned, the Veteran testified that he was prescribed Ultram for his back pain.  He asserted that he experienced limitation of motion due to his thoracolumbar spine disability, to include the inability to bend over and tie his shoe laces.  He stated that he wore a back brace that kept his back straight.  He indicated that he worked as a mail carrier for the United States Postal Service, and that he was restricted in his ability to lift anything over the weight of 30 pounds due to his disability.  He stated that he had never been diagnosed with arthritis of his thoracolumbar spine.  He stated that he was currently enrolled in the Family and Medical Leave Act (FMLA), so when he experienced back pain, he had the ability to inform his employer that he would be unable to work.  He reported that he missed approximately ten days of work due to his back disability.    
In January 2012, the Veteran submitted FMLA documentation demonstrating that he missed 21 days of work in 2011, and three days of work in 2012. 

An August 2012 VA examination report notes that the Veteran reported that he experienced spasms and continuous pain in his lower back on a daily basis.  He further reported that he experienced intermittent pain of his right leg from his calf to his ankle.  He denied flare-ups, surgery, hospitalization, and bowel or bladder incontinence due to his thoracolumbar spine disability.  He reported that he utilized a brace.  The Veteran reported that he had been employed as a mail carrier with the United States Postal Service since May 2006.  He stated that he could not lift anything that weighed more than 25 pounds, but explained that the Postal Service enforced that rule for all of its employees.  He reported that he had been approved for FMLA, and utilized such time, missing 24 days of work this year due to his back disability.  He stated that he only took FMLA for his back disability, and explained that he did not seek treatment from a physician when he stayed home.  

Examination revealed the following ranges of motion of the thoracolumbar spine:  forward flexion to 85 degrees; extension to 30 degrees or greater; left lateral flexion to 30 degrees or greater; right lateral flexion to 30 degrees or greater; left lateral rotation to 30 degrees or greater; and right lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion on any of the ranges of motion.  There was no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing.  There was no evidence of localized tenderness or pain to palpation.  There was no evidence of guarding or muscle spasm.  There was no evidence of muscle atrophy.  Muscle tone was normal.  Sensory examination of the lower extremities was normal.  Reflex examination of the lower extremities was normal.  Straight leg test was negative.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of any other neurological abnormalities or findings related to the thoracolumbar spine, to include bowel or bladder problems.  There was no evidence of intervertebral disc syndrome.  There was no evidence of arthritis of the thoracolumbar spine; X-rays were negative.  There was no evidence of vertebral fracture.  Upon review of the claims file, the examiner diagnosed thoracolumbar strain.  He noted that there was no objective evidence of lower extremity radiculopathy.  Regarding daily activities, he indicated that the Veteran cared for himself, drove, and performed household chores.  Regarding missed work as a result of the Veteran's back disability, the examiner noted that the Veteran used FMLA for those days missed.  He also noted that the Veteran did not seek treatment from a physician.      

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In an increased rating claim such as the present claim, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbosacral strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted at any time during the period of the claim.  To warrant a rating in excess of 10 percent, forward flexion of the thoracolumbar spine must be limited to 60 degrees or less; combined range of motion of the thoracolumbar spine must be limited to 120 degrees or less; there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during a relevant 12 month period must be demonstrated.  Again, such impairment is not documented by the evidence of record.  VA examination in February 2009 showed forward flexion to 70 degrees and combined range of motion of the thoracolumbar spine of 220 degrees.  VA examination in August 2012 revealed forward flexion to 85 degrees and combined range of motion of the thoracolumbar spine of 235 degrees.  The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although the February 2009 VA examiner noted that there was objective evidence of painful motion on forward flexion beginning at 60 degrees, the Veteran demonstrated useful range of motion to 70 degrees.  Moreover, the August 2012 VA examiner noted that there was no objective evidence of painful motion on any of the ranges of motion.  Further, there is no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing, as demonstrated by the aforementioned VA examinations.  Thus, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Moreover, guarding has not been shown.  In addition, although muscle spasm was demonstrated during the February 2009 examination, the examiner noted that it was not severe enough to result in an abnormal gait or abnormal spinal contour.  Finally, as noted above, the Veteran has denied any incapacitating episodes whatsoever.  The Veteran also has not been diagnosed with degenerative disc disease or intervertebral disc syndrome; thus, a discussion of an increase in disability rating under Diagnostic Code 5243 is not necessary.  The Veteran further has not identified or submitted any competent evidence demonstrating that his service-connected thoracolumbar spine disability is more disabling than currently evaluated.  For these reasons, a rating in excess of 10 percent is not warranted at any time during the period of this claim. 

Furthermore, the Board has considered whether separate ratings are warranted for neurological impairment associated with the Veteran's thoracolumbar spine disability.  With respect to neurological symptoms, the record includes the Veteran's January 2009 report of numbness and tingling of his right foot for the past two to three weeks, which he believes is due to back pain.  During the February 2009 VA examination, he reported that he experienced tingling down the back of his right leg three to five times per week.  Similarly, during the August 2012 VA examination, he reported that he experienced intermittent pain of his right leg from his calf to his ankle.  The Board notes that the Veteran is competent to report the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Despite his complaints, the medical evidence affirmatively establishes that his back disability is not productive of any neurological impairment.  Neurological examination of the Veteran's lower extremities  in February 2009 and August 2012 revealed normal motor, reflex, and sensory findings.  In addition, as noted on examination in August 2012, there was no evidence of any other neurological abnormalities or findings related to the thoracolumbar spine disability, to include bowel or bladder problems.

For these reasons, a rating in excess of 10 percent is not warranted at any time during the period of the appeal.  See Hart, 21 Vet. App. 505 (2007).

Extra-schedular Consideration 

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the record reflects that the manifestations of this disability are not in excess of those contemplated by the schedular criteria.  The record reflects that the Veteran missed 21 days of work in 2011 and three days of work in 2012 due to his back symptoms.  The Board, however, notes that the Veteran is employed by the United States Postal Service as a mail carrier, which is a physically demanding job and may require him to miss more work due to such disability than he would miss if he had a sedentary position.  In this regard, ratings are based upon the average industrial impairment, not individual industrial impairment.  In sum, there is no indication that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

   
ORDER

Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine strain is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


